Title: To Thomas Jefferson from George Muter, with Reply, 16 November 1780
From: Muter, George,Jefferson, Thomas
To: Muter, George,Jefferson, Thomas



Sir
War office Novr. 16. 1780.

One of the workmen at the manufactory of small arms at Fredericksburgh is now here, who says, he has been employed by the other workmen at that place to enquire if they were to receive any additional pay, which they have been informed, was ordered by a resolution of Assembly during the last session. Mr. Dick (he says) has refused to give the workmen any additional pay, because he has received no orders for that purpose.
I have the honour to be Your Excellency’s most hl Servant,
George Muter. C.
In council Nov. 16. 1780
We know of no resolution for advancing their pay.

Th: Jefferson

